Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-60231-CR-ALTMAN/HUNT
UNITED STATES OF AMERICA,
Vv.
ALAN G. HEIDE,

Defendant.
/

 

PLEA AGREEMENT _

The United States of America and Alan G. Heide (“Heide” or “Defendant”) (hereinafter
“Defendant”) enter into the following agreement:

1.’ The Defendant understands that he has the right to have the evidence and charges
against him presented to a federal grand jury for determination of whether or not there is probable
cause to believe he committed the offenses with which he is charged. Understanding this right,
and after full and complete consultation with his counsel, the Defendant agrees to waive in open
court his right to prosecution by indictment and agrees that the United States may proceed by way
of an information to be filed pursuant to Rule 7 of the Federal Rules of Criminal Procedure.

2. The Defendant agrees to plead guilty to one count of conspiracy to commit
securities fraud, in violation of Title 15, United States Code, Sections 78j(b) and 78ff(a), and Title

17, Code of Federal Regulations, Section 240.10b-5, all in violation of Title 18, United States
Code, Section 371. In exchange for Defendant’s agreement to plead guilty, and for fulfilling all

of his other obligations set forth in this Plea Agreement (“Agreement”), and subject to the

limitations and provisions set forth in the Agreement, the Office of the United States Attorney for
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 2 of 13

the Southern District of Florida (hereinafter “Office”), agrees not to prosecute Defendant for any
other offenses arising out of the conduct described in paragraph 19 below. This Agreement
includes only the conduct set forth in paragraph 19 below, and excludes crimes of violence and

‘any tax offense. This Agreement is also limited to this Office, and as such, does not and cannot
bind other federal, state, regulatory, or local prosecuting authorities. This Agreement is further
conditioned on Defendant’s fulfilling all of the terms of this Agreement.

3. The Defendant is aware that the sentence will be imposed by the Court after
considering the Federal Sentencing Guidelines and Policy Statements (hereinafter “Sentencing
Guidelines”). The Defendant acknowledges and understands that the Court will compute an
advisory sentence under the Sentencing Guidelines and that the. applicable guidelines will be
determined by the Court relying in part on the results of a Pre-Sentence Investigation by the court’s
probation office, which investigation will commence after the guilty plea has been entered. The
Defendant is also aware that, under certain circumstances, the Court may depart from the advisory
sentencing guideline range that it has computed, and may raise or lower that advisory sentence
under the Sentencing Guidelines. .The Defendant is further aware and understands that the Court
is required to consider the advisory guideline range determined under the Sentencing Guidelines,
but is not bound to impose that sentence; the Court is permitted to tailor the ultimate sentence in
light of other statutory concerns, and such sentence may be either more severe or less severe than
the Sentencing Guidelines’ advisory sentence. Knowing these facts, the Defendant understands
and acknowledges that the Court has the authority to impose any sentence within and up to the
statutory maximum authorized by law for the offenses identified in paragraph 2, and that the

Defendant may not withdraw the plea solely.as a result of the sentence imposed.
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 3 of 13

4. The Defendant also understands and acknowledges that the Court may impose a
statutory maximum term of imprisonment of five years for the count to be charged in the
Information, followed by a term of supervised release of up to three years. In addition to a term
of imprisonment and supervised release, the Court may impose a fine of up to $250,000 or double
the gross gain or gross loss, and must order restitution. The Defendant further understands and
acknowledges that, in addition to any sentence imposed, a special assessment in the amount of
$100 will also be imposed on the Defendant. The Defendant agrees that any special assessment
imposed shall be paid at the time of sentencing unless he is deemed financially unable to do so by
the Court.

5. The Defendant agrees that he will make restitution in an amount to be determined
by the Court. The Defendant understands and agrees that the Government and any victim of the
crime charged in Count 1 of the information may provide evidence to the Court for the purpose of
a determination as to restitution. The Defendant understands and agrees that the term “victim”
means a person or entity directly and proximately harmed as a result of the commission of an
offense of conviction for which restitution may be ordered including, in the case of a scheme,
pattern, or conspiracy, any person directly harmed by the Defendant’s criminal conduct in the
course of the scheme, pattern, or conspiracy, as set forth in Title 18, United States Code, Section
3663A. The parties reserve the right to argue the appropriate amount of restitution at the time of
sentencing.

| 6. The Defendant agrees to forfeit to the United States, voluntarily and immediately,
and interest to any property, real or personal, which constitutes or is derived from proceeds
traceable to the commission of the offense to which is pleading guilty pursuant to Title 18 United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).
Case 0:19-cr-60231-RKA Document11 Entered on FLSD Docket 08/27/2019 Page 4 of 13

7. The defendant further agrees that forfeiture is independent of any assessment, fine,
cost, restitution order, or any penalty that may be imposed by the Court. The defendant knowingly and
voluntarily agrees to waive any claim or defense under the Eighth Amendment to the United States
Constitution, including any claim of excessive fine or penalty with respect to any forfeited property.
In addition, the defendant agrees to waive any applicable time limits for administrative or judicial .
forfeiture proceedings brought against any forfeited property, and any appeal of the forfeited property.

8 The defendant also agrees to assist this Office in all proceedings, administrative or
judicial, involving forfeiture to the United States of any property, including substitute property,
regardless of its nature, form, or location. The assistance shall include: full disclosure of any asset,

- identifying any property subject to forfeiture, providing testimony before a federal grand jury or in an
administrative or judicial proceeding, consenting to the entry of an order enjoining the transfer or
encumbrance of such property, and transferring such property to the United States by delivering to this.
Office, upon this Office’s request, any necessary and appropriate documentation, including consents
to forfeiture and quit claim deeds, to deliver good and marketable title to such property.

9. The Defendant agrees that upon executing this Plea Agreement during the pendency
of this case including any period of supervised release that may be imposed, Defendant will have
no involvement, directly or indirectly, in the offer or sale of securities, or as an employee,
contractor, or agent of any entity that is an issuer of securities, absent prior authorization of the
Court.

10. The Office reserves the right to inform the Court and the probation office of all
facts pertinent to the sentencing process, including all relevant information concerning the offenses
committed, whether charged or not; as well as concerning the Defendant and the Defendant’s

background. Subject only to the express terms of any agreed-upon sentencing recommendations
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 5 of 13

contained in this Agreement, the Office further reserves the right to make any recommendation as
to the quality and quantity of punishment.

11. The Office will recommend at sentencing that the court reduce by two levels the
sentencing guideline level applicable to the Defendant’s offense, pursuant to Section 3E1.1(a) of
the Sentencing Guidelines, based upon the Defendant’s recognition and affirmative and timely
acceptance of personal responsibility. If at the time of sentencing the Defendant’s offense level is
determined to be 16 or greater, the Government will make a motion requesting an additional one
level decrease pursuant to Section 3E1.1(b) of the Sentencing Guidelines, stating that the
Defendant has assisted authorities in the investigation or prosecution of his own misconduct by
timely notifying authorities of his intention to enter a plea of guilty, thereby permitting the .
Government to avoid preparing for trial and permitting the Government and the court to allocate
their resources efficiently. The United States, however, will not be required to make these
recommendations if the Defendant: (a) fails or refuses to make a full, accurate and’ complete
disclosure to the probation office of the circumstances surrounding the relevant offense conduct;
(b) is found to have misrepresented facts to the Government prior to entering into this Agreement,
or (c) commits any misconduct after entering into this Agreement, including but not limited to
committing a state or federal offense, violating any term of release, or making false statements or
misrepresentations to any Governmental entity or official.

12. The Office and the Defendant agree that, although not binding on the probation
office or the Court, they will jointly recommend that the Court make the following findings and
conclusions as to the sentence to be imposed on the count to which the Defendant shall plead:

a. Applicable Guideline Offense and Base Offense Level:

i J
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 6 of 13

Pursuant to Section 2B1.1 of the Sentencing Guidelines, the offense
guideline applicable to Count One, the base offense level is 6.
b. Specific Offense Characteristics:
The parties agree and stipulate that the following offense characteristics
apply: (1) The parties reserve their respective positions as to the applicable |
loss to be applied under Section 2B1.1(b)(1), and that each party may make
any factual or legal arguments it deems appropriate at the time of sentencing
as to this characteristic; (2) the offense involved 10 or more victims
pursuant to Section 2B1. I (b)(2)(A)(i) resulting in a 2-level increase; (3) the
offense involved sophisticated means under Section 2B1.1(b)(10)(C),
resulting in a 2-level increase; and (4) the offense involved Defendant
abusing a position of trust or use of a special skill, specifically his
accounting knowledge and Certified Public Accountant qualification,
- pursuant to Section 3B1.3, resulting in a 2-level increase.
The Office and the Defendant both agree to jointly recommend application of the above guidelines,
except each party reserves its position as to applicable loss. This Agreement does not prohibit
Defendant from arguing for a downward departure pursuant to Section 2B1.1, Application Note
20, or a variance, as described in Section 1B1.1, Background, with respect to the amount of
proceeds Defendant actually received relative to the loss amount that applies for guideline
calculation purposes. Defendant may make such a variance argument as to the. guideline
calculation only after recommending application of the above-referenced guidelines. The -
Government has informed the Defendant that it will oppose any such argument, but reserves its

position. After recommending that the Court apply the guidelines in a manner consistent with this
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 7 of 13

paragraph, either party may make additional sentencing arguments, including as to the ultimate
sentence requested, under the factors set forth in 1g U.S.C. § 3553(a).

13. The Defendant is aware that the sentence has not yet been determined by the Court.
The Defendant also is aware that any estimate of the probable sentencing range or sentence that
the Defendant may receive, whether that estimate comes from the Defendant’s attorney, the
Government, or the probation office, is a prediction, not a promise, and is not binding on the
Government, the probation office or the Court. The Defendant understands further that any
recommendation that the Government makes to the Court as to sentencing, whether pursuant to’
this Agreement or otherwise, is not binding on the Court and the Court may disregard the
recommendation in its entirety. The Defendant understands and acknowledges, as previously
acknowledged in paragraph 3 above, that the Defendant may not withdraw his plea based upon the
Court’s decision not to accept a sentencing recommendation made by the Defendant, the
Government, or a recommendation made jointly by both the Defendant and the Government.

14. The Defendant agrees that he shall cooperate fully with this Office by, among other |
things: (a) providing truthful and complete information and testimony, and producing documents,
records and other evidence, when called upon by this Office, whether in interviews, before a grand
jury, or at any trial or other court proceeding; (b) appearing at such grand jury proceedings,
hearings, trials, and other judicial proceedings, and at meetings, as may be required by this Office;
and (c) cooperating with any regulatory agency as requested by this Office. In addition, the
Defendant agrees that he will not protect any person or entity through false information or
omission, that he will not falsely implicate any person or entity, and that he will not commit any

further crimes.
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 8 of 13

15. The Office reserves the right to evaluate’ the nature and extent of the Defendant’s
cooperation and to make the Defendant’s cooperation, or lack thereof, known to the Court at the
time of sentencing. If in the sole and unreviewable judgment of this Office the Defendant’s
cooperation is of such quality and significance to the investigation or prosecution of other criminal
matters as to warrant the courts downward departure from the advisory sentence calculated under
the Sentencing Guidelines, this Office may at or before sentencing make a motion consistent with
the intent of Section 5K1.1 of the Sentencing Guidelines prior to sentencing, or Rule 35 of the
Federal Rules of Criminal Procedure subsequent to sentencing, reflecting that the Defendant has
provided substantial assistance and recommending that the Defendant’s sentence be reduced from
the advisory sentence suggested by the Sentencing Guidelines. The Defendant understands and
agrees, however, that nothing in this agreement requires this Office to file any such motions, and
that this Office’s assessment of the quality and significance of the Defendant’s cooperation shall
be binding as it relates to the appropriateness of this Office’s filing or non-filing of a motion to
reduce sentence.

16. The Defendant understands and acknowledges that the Court is under no obligation
to grant the motion(s) referred to in this Agreement should the Government exercise its discretion
to file any such motion. The Defendant also understands and acknowledges that the Court is under
no obligation to reduce the Defendant’s sentence because of the Defendant’s cooperation.

17. The Defendant is aware that Title 18, United States Code, Section 3742 and Title
28, United States Code, Section 1291 afford the Defendant the right to appeal the sentence imposed
in this case. Acknowledging this, in exchange for the undertakings made by the United States in
this plea agreement, the Defendant hereby waives all rights conferred by Sections 3742 and 1291

to appeal any sentence imposed, including any restitution, order, or to appeal the manner in which
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 9 of 13

the sentence was imposed, unless the sentence exceeds the maximum permitted by statute or is the
result of an upward departure and/or an upward variance from the advisory guideline range that

the Court establishes at sentencing. The Defendant further expressly waives his right to appeal

we

based on arguments that (a) the statute to which the Defendant is pleading guilty is unconstitutional
and (b) the Defendant’s admitted conduct does not fall within the scope of the statute. The
Defendant farther understands that nothing in this agreement shall affect the Government’s right
and/or duty to appeal as set forth in Title 18, United States Code, Section 3742(b) and Title 28,
United States Code, Section 1291. However, if the United States appeals the Defendant’s sentence
pursuant to Sections 3742(b) and 1291, the Defendant shall be released from the above waiver of
appellate rights. By signing this agreement, the Defendant acknowledges that the Defendant has
discussed the appeal waiver set forth in this agreement with the Defendant’s attorney.

18. Inthe event the Defendant withdraws from this Agreement prior to pleading guilty
or breaches the Agreement before or after he pleads guilty to the charges identified in paragraph
two (2) above or otherwise fails to fully comply with any of the terms of this Plea Agreement, this
Office will be released from its obligations under this Agreement, and the Defendant agrees and
understands that: (a) the Defendant thereby waives any protection afforded by any proffer letter
agreements between the parties, Section 1B1.8 of the Sentencing Guidelines, Rule 11(f) of the

. Federal Rules of Criminal Procedure, and Rule 410 of the Federal Rules of Evidence, and that any
statements made by the Defendant as part of plea discussions, any debriefings or interviews, or in
this Agreement, whether made prior to or after the execution of this Agreement, will be admissible
against the Defendant without any limitation in any civil or criminal proceeding brought by the
Government; and (b) the Defendant stipulates to the admissibility and authenticity, in any case

brought by the United States in any way related to the facts referred to in this Agreement, of any
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 10 of 13

documents provided by the Defendant or the Defendant’s representatives to any state or federal
agency and/or this Office.

19. The Defendant hereby (i) confirms that he has reviewed the following facts with
legal counsel, (ii) adopts the following factual summary as his own statement, (iii) agrees that the -
following facts are true and correct, and (iv) stipulates that the following facts provide a sufficient
factual basis for the plea of guilty in this case, in accordance with Rule 11(b)(3) of the Federal
Rules of Criminal Procedure:

_ From in or around 2014 through in or around August 2017, Defendant Alan
G. Heide (“Heide” or “Defendant”) worked at 1‘ Global Capital LLC, initially in
the. capacity as Chief Financial Officer, and later as Executive Vice President and
Director, Syndicate Partnership Relations. 1‘t Global Capital LLC was owned
and/or controlled, directly and indirectly, by Individual #1. 1%' Global Capital LLC
and certain of its affiliate and predecessor entities (collectively “1GC”), was used
by Individual #1 to fund other businesses that Individual #1 owned or controlled,
directly or indirectly, including through certain trust or nominee ownership
arrangements. Defendant acted at the direction of Individual #1 throughout his
employment, and Individual #1 was actively involved and had ultimate decision
authority in all financial matters, marketing, payments, and interactions with
persons and entities who provided funding to 1GC.

1GC purportedly operated as a lending business to merchants, providing
short-term loans referred to as merchant cash advance (“MCA”) loans. During the
operation of 1GC, Defendant came to learn that 1GC obtained funds from potential
investors (sometimes referred to as “lenders” or “syndicate partners”). Substantial
questions arose during the operation of the business as to whether 1GC operated in
violation of Florida’s usury and tax collection laws related to a lending business,
and whether 1GC was offering or selling a security in violation of federal or State
securities laws. At the direction of Individual #1, employees and persons working
for 1GC, specifically intentionally used inaccurate, incomplete, and misleading
information to provide comfort to investors and investment advisors, as to the
legality of the business operations of 1GC.

1GC raised money from investors and purportedly applied some or all of
that money to MCA agreements, with the investor supposedly subsequently
receiving a portion of the proceeds paid back by the merchant under the MCA
agreements. Throughout the operation of 1GC, investors and potential investors
‘would raise questions about the financial condition of 1GC, and whether 1GC had
an independent auditor who performed an independent audit or financial analysis
related to 1GC and the status of investors’ investments. 1GC purportedly applied

10
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 11 of 13

a portion of the investor’s funds t to MCA loans, and held the remaining portion a as
“cash not deployed” in its own accounts.

- In reality, Defendant came to learn that 1GC was not profitable. As time
went on, and at the direction of Individual #1, 1GC came to use the “cash not
deployed” cash received from new investors to fund (a) ongoing operating expenses
(including large commission payments) in the face of ongoing losses, (b) the
personal lifestyle expenses of Individual #1 and his family members, (c) the other
unaffiliated businesses for which Individual #1 and his family members would have
an ownership interest, but the investors would have no interest, and (d) to pay back
older investors who sought to cash out of their investments, for which there were
insufficient profits or proceeds generated from the MCA loan proceeds. The
difference between the ever-increasing “cash not deployed” amounts that had been
received from investors (and thus the obligation to pay back investors), and the
actual-cash that 1GC had on hand, after paying for all the items referenced above,
caused 1GC to operate in a manner consistent with a Ponzi scheme. Nonetheless,
1GC continued to operate and raise money from new investors by using false and
misleading statements as to its own financial condition, the state of investors’
investments, and by use of large commission payments that induced investment
advisors and others to attract new investor money into the business. During the
time Defendant worked there, 1GC did not collapse because it was able to raise a
sufficient amount of new investor money every month to fund its monthly operation
expenses as well as the various transfers directed by Individual #1.

Defendant raised his observations that 1GC was not profitable with
Individual #1, and that 1GC had a cash shortfall. Defendant also confronted
Individual #1 and stated that Individual #1 had taken more funds from the company
than he had put into the company. Nonetheless, Individual #1 continuously directed
Defendant and other 1GC employees to make financial transfers of funds from
various 1GC bank accounts, for the personal benefit and use of Individual #1 and
his family members. This included funding other unaffiliated business, funding
Individual #1 and his family’s lavish lifestyle, and making various payments for
activities that were not related to funding MCA loans. Eventually, these transfers
constituted amounts well in excess of Individual #1’s investment into the business.
By late 2016 at least, these transfers constituted nothing more than
misappropriations of investor cash that had not been deployed to an MCA
agreement, and were instead deployed at Individual #1’s direction for his own use.

Defendant participated in providing false and misleading statements to
investors as to the financial health of 1GC, including by making statements that
gave the false impression that 1GC had an independent auditor. In or around
November 2015, Individual #1 directed Defendant to cause monthly statements to
be sent to investors that gave the false impression that the return reported to
investors had been independently verified by an outside audit firm (‘Audit Firm
#1”), prior to any agreed-upon procedures being completed by Audit Firm #1. In
or around July 2016, at the direction of Individual #1, Defendant and others

11
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 | Page 12 of 13

changed the wording of the monthly statements and described Audit Firm #1 as the
“independent audit firm” for 1GC. This was false, because 1GC never had an
independent audit. Nonetheless, Individual #1 and Defendant and others, at the
direction of Individual #1, continued to falsely describe the role of Audit Firm #1
to investors or potential investors during conversations with investors. Individual
#1, Defendant and others, also contributed to and reviewed marketing materials that
gave a false and misleading impression to investors as to the role of Audit Firm #1,
the financial condition of 1GC, and the status of investors’ investments (including
that Audit Firm #1 periodically reviewed or confirmed the status of investors’
investments). Defendant and others caused these false and misleading investor
statements, and marketing materials containing such statements, to be transmitted
in interstate commerce, including by use of the mail and email sent across state
lines. By early 2017, the cash deficit at 1GC was so great that no independent audit
could be obtained by 1GC without qualifications that would reveal the cash deficit
or that would result in an opinion that 1GC may not be able to sustain its ability to
continue to operate as a “going concern.” Defendant and Individual #1 discussed
the inability of 1GC to obtain an audit for these reasons.

Defendant left his employment at 1GC in or around August 2017.
Defendant thereafter provided a statement to the FBI during a telephone interview
in or around August 2018, and later to the U.S. Securities and Exchange
Commission in or around March 2019. During these statements, Defendant was
not truthful regarding how investors were misled during the operation of 1GC,
relating to the role of Audit Firm #1 in the business.!

20. This Office agrees that it will not seek additional upward specific offense
characteristics, enhancements, or upward departures to or from the Defendant’s offense level
beyond those, if any, specifically referred to in this Agreement, except that this Office shall have
the right in its discretion to seek additional upward specific offense characteristics, enhancements,
or upward departures to or from the Defendant’s offense level beyond those, if any, specifically
| eka
I I, Alan G. Heide, after having coypleted plea negotiations and reached a plea agreement with the
United States, hereby affirm that I ungerstand the foregoing and voluntarily and knowingly adopt the
Factual Basis set forth in paragraph 1G as my own statement. This statement is intended to be a post-plea

discussion statement and is not protected by Criminal Procedure Rule 11(e)(6) or Federal Rule of Evidence
410. No promises or inducements have been made e other than those contained in.this Plea Agreement.

I am satisfied-wifh the representation of my-atfoyxéy in this matter.
Defenda: A/ and Defense Cow

 

 
  
  

12
Case 0:19-cr-60231-RKA Document 11 Entered on FLSD Docket 08/27/2019 Page 13 of 13

referred to in this Agreement where any such additional upward specific offense characteristics,
enhancements, or upward departures to or from the Defendant’s offense level would be based on
conduct occurring after the Defendant enters into this Agreement. The Defendant and the
Government agree that they will jointly recommend that the Court calculate the guideline level in
accordance with the calculations set forth in this Plea Agreement. The parties agree that the
Defendant is not precluded from making additional sentencing arguments or factual presentations
pursuant to 18 U.S.C. § 3553(a), and the Government may oppose any such factual presentation
or argument.

21. This Plea Agreement between the parties is the entire agreement and understanding
between the United States of America and the Defendant. There are no other agreements,

promises, representations, or understandings.

ARIANA ORSHAN FAJARDO

UNITED STATES ATTORNEY
SOUTHERN DISTRICT OF FLORIDA

ate: DB :
mee BIO eae

 

ASSISTANT U.S. ATTORNEY

FOR THE DEFENDANT:

Date: 2D aS IS

 

   

 

pate 6 a / S By: ZS
SEAN G. HEIDE
DEFENDANT

13
